Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 27 and 30-41 have been canceled. Claims 26 has been amended. Applicant’s amendments to the claims and specification overcome the rejections made under 35 U.S.C. 112 (a) and objections made to the specification made in the Non-Final Office Action mailed 08/18/2021. 
Election/Restrictions
Claims 26, 28, 29, 42, 43, and 44 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 45 is  directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard McNeely on January 21st 2022. 

The application has been amended as follows: 
In the claims: 
The text of claims 28 and 29 have been deleted and replaced with the following: 

28. (Previously presented) The antigen binding molecule of claim 26, wherein the antigen binding fragment is selected from the group consisting of a Fab', F(ab')2, Fab, Fv, vIgG, an scFv fragment, rIgG, a disulfide-stabilized Fv antibody (dsFv), a diabody, and triabody. 

29. (Previously presented) The antigen binding molecule of claim 26, wherein the antigen binding fragment is selected from the group consisting of a scFv, Fab, Fab2, F(ab')2, and Fv. 


Reasons for Allowance
Claims 26, 28, 29, and 42-45 are allowed.
Applicant has claimed a humanized antibody or antigen binding fragment thereof that specifically binds to ADAMTS13 and inhibit VWF cleavage by ADAMTS13 (see, for example, US Patent 10,829,562 B2). However, the anti-ADAMTS13 antibody amino acid sequences, in particular those of the framework regions,  recited in the independent claim do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibodies and antigen binding fragments comprise six complementarity determining regions identified by non-degenerate SEQ ID numbers. As evidenced by Janeway et al., artisans would know that all six CDRs comprised within the VH and VL chains confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by US Patent 6,180,370 and Kipriyanov et al. Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s inventions without undue experimentation. In view of all of the above, the instant claimed inventions have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644